Citation Nr: 1002949	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1951 to 
August 1958.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's claim of service 
connection for PTSD.  

The appellant appealed the RO's decision to the Board.  In 
April 2006, he testified at a Board hearing at the RO.  In a 
December 2006 decision, the Board denied the appellant's 
claim of service connection for PTSD.  

The appellant appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  While the matter was 
pending before the Court, in November 2008, the appellant's 
attorney and a representative of VA's General Counsel, on 
behalf of the Secretary, filed a joint motion for remand.  In 
a February 2009 order, the Court granted the motion, vacated 
the Board's December 2006 decision denying service connection 
for PTSD, and remanded the matter to the Board for 
readjudication.  

In its February 2009 order, the Court found that the 
appellant's claim of service connection for PTSD 
"encompassed benefits based on anxiety disorder and (or) a 
schizoid disorder because the evidence developed during the 
processing of the claim indicated that the symptoms for which 
[the appellant] was seeking VA benefits may have been caused 
by an anxiety and (or) schizoid disorder."  See Court order 
at page 2.  The Board has therefore recharacterized the issue 
on appeal, as set forth on the cover page.  

For the reasons set forth below, a remand of this matter is 
required.  VA will notify the appellant if further action is 
required.


REMAND

In the November 2008 joint motion discussed above, the 
parties agreed that "VA did not comply with the duty to 
assist because it failed to provide Appellant with an 
examination that addressed PTSD."  See November 2008 joint 
motion at page 5.  The Court has granted the parties' motion 
and remanded this matter for compliance with the terms 
discussed therein.  In view of the foregoing, a medical 
examination must be scheduled.  See also 38 C.F.R. 
§ 3.159(c)(4) (2009).  

In the November 2008 joint motion, the parties also agreed 
that VA had failed to discuss adequately "whether or not 
Appellant engaged in combat."  The parties further noted 
that in the event VA "determines that the veteran's stressor 
was not a combat related stressor, the corroboration of his 
asserted stressors should be evaluated in light of the 
Court's decisions in Pentecost v. Principi, 16 Vet. App. 124, 
128 (1997) and Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997)."  See November 2008 joint motion at page 8.  

Additionally, since this matter was last considered by VA, 
the appellant has submitted additional evidence, including a 
prescription form from Umesh Madhav Mhatre, M..D., noting 
"Pt Evaluated and Dx as PTSD fr combat in Korea."  Complete 
records from Dr. Mhatre have not been associated with the 
record on appeal.  As they appear relevant to the claim, 
appropriate efforts must be made to obtain them.  38 C.F.R. 
§ 3.159(c)(1) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
information and authorization from the 
appellant, the RO should make reasonable 
efforts, as described in 38 C.F.R. 
§ 3.159(c)(1), to obtain records of 
treatment from Umesh Madhav Mhatre, M..D.

2.  After conducting any additional 
development deemed necessary, the RO 
should review the claims file for the 
purpose of determining whether the 
appellant served in combat with the 
enemy.  If the RO determines that the 
appellant did not serve in combat with 
the enemy, the RO should consider whether 
an attempt to corroborate the appellant's 
claimed stressful experiences in service 
through all appropriate means, is 
necessary.  

3.  The appellant should then be 
scheduled for a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should be requested to provide 
an opinion as to whether the appellant 
has symptoms that meet the diagnostic 
criteria for PTSD, due to either combat 
stressors or a corroborated noncombat 
stressor, depending on the findings of 
the RO.  If another psychiatric diagnosis 
is deemed appropriate, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that such psychiatric disorder is 
causally related to the appellant's 
active service or any incident therein.  
The report of examination should include 
a complete rationale for all opinions 
rendered.

4.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the appellant's claim, 
considering all the evidence of record.  
If the benefit sought remains denied, the 
appellant and his attorney should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time to 
respond.  The Statement of the Case 
should specifically document the RO's 
consideration of the appellant's combat 
status.

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


